Citation Nr: 1014387	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left eye disability, and if so, whether the claim should be 
granted.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling from July 26, 2007 and as 70 percent disabling from 
November 16, 2008.  

4.  Entitlement to an initial compensable rating for a scar 
of the left thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 and 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for PTSD with an initial 30 percent 
evaluation effective July 26, 2007; granted service 
connection for a scar of the left thigh with an initial 
noncompensable evaluation effective July 26, 2007; denied 
service connection for bilateral hearing loss; and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a left eye disability. 

In a January 2009 rating decision, the Veteran was awarded an 
increased rating for his PTSD: 50 percent from the effective 
date of service connection and 70 percent effective from 
November 16, 2008.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for PTSD remains before the Board.

With respect to the Veteran's claim to reopen service 
connection for a left eye condition, when a claim has been 
finally adjudicated at the RO level and not appealed, the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board 
must make an independent determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a left eye disability 
before reaching the merits of the service connection claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for a left eye 
disability, as well as the issues of entitlement to service 
connection for bilateral hearing loss and increased ratings 
for PTSD and a left thigh scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left eye 
disability was initially denied in a November 2002 rating 
decision.  

2.  The evidence received since the November 2002 decision 
relates to a necessary element of service connection that was 
previously lacking and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a left eye disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied service connection for a left eye 
condition in a November 2002 rating decision in which the RO 
found that the evidence of record did not establish the 
presence of a current left eye disability.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claim to reopen was received in July 2007.  The 
evidence received since the November 2002 rating decision 
includes an April 2009 statement from the Director of the 
Oculoplastics Service at the Philadelphia Veterans Hospital 
in which the physician describes injury during World War II 
in which shrapnel debris was sprayed across the Veteran's 
face and resulted in the loss of the left eye.  The physician 
noted that the Veteran's current disability was loss of 
vision in the left eye with multiple metallic fragments in 
the left orbit.  He expressed an opinion that the injury 
sustained in World War II resulted in the permanent loss of 
vision on the left side.  This evidence must be accepted at 
face value now; in general, for the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed. Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). This 
new evidence of a current disability and a link to active 
duty service pertains to elements of service connection that 
were previously lacking and the April 2009 statement is 
therefore clearly material.  Accordingly, the claim is 
reopened.  

The reopened claim will not be adjudicated on the merits now; 
rather, it is addressed in the REMAND portion of this 
decision.

Given the favorable nature of the Board's decision to reopen 
the claim, the Board concludes that any failure of the RO to 
comply with the duties to notify and assist the claimant, to 
the extent that such duties relate to the reopening of the 
claim, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a left eye disability is 
granted. 


REMAND

In March 2010, the Board received the Veteran's request for a 
hearing before a Veterans Law Judge at the Philadelphia RO.  
The Veteran is entitled to such a hearing and therefore, the 
case must be remanded.  38 C.F.R. §§ 20.700, 20.703 (2009).
 
The case is hereby REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


